KNIGHT, District Judge.
Bankrupt-petitioner moves to restrain proceedings by Donald W. Cohen on a garnishee execution issued on a judgment recovered by the above-named Cohen against the above-named bankrupt-petitioner. The proofs show that the judgment in question was recovered on account of moneys wrongfully converted by the bankrupt-petitioner. Therefore, it is not dischargeable in bankruptcy. Section 35, U. S. Code, title 11 (11 USCA §> 35); section 17, Bankruptcy Act of 1898, as amended; In re Stark (D. C.) 50 F.(2d) 260; In re Franks (D. C.) 49 F.(2d) 389; In re Brier (D. C.) 3 F.(2d) 709; Baker v. Bryant Fertilizer Co. (C. C. A.) 271 F. 473; McIntyre v. Kavanaugh, 242 U. S. 138, 37 S. Ct. 38, 40, 61 L. Ed. 205.
The motion should be dismissed.